 
 
I 
108th CONGRESS
2d Session
H. R. 5034 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Thompson of California introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to require waiver of the 5-month waiting period for entitlement to benefits based on disability in the case of a terminally ill beneficiary. 
 
 
1.Short titleThis Act may be cited as the Randy Barrett Act.  
2.Waiver of 5-MONTH waiting period for benefits based on disability in cases of terminally ill beneficiaries 
(a)Disability insurance benefitsSection 223(a) of the Social Security Act (42 U.S.C. 423(a)) is amended by adding at the end the following new paragraph: 
 
(3) 
(A)In the case of any individual who is terminally ill and is not entitled to disability insurance benefits under this section for any month solely by reason of the waiting period under clause (i) in the first sentence of paragraph (1), the Commissioner of Social Security shall waive the application of the waiting period, and, notwithstanding clauses (i) and (ii) of the first sentence of paragraph (1), such individual shall be entitled to disability insurance benefits for each month, beginning with the first month during all of which such individual is under a disability and in which such individual would become so entitled to such insurance benefits under such sentence but for such waiting period, and ending as provided in paragraph (1). 
(B)For purposes of subparagraph (A), an individual is considered to be terminally ill if the individual has a medical prognosis, certified by a physician, that the individual’s life expectancy is 12 months or less.. 
(b)Widow’s insurance benefits based on disabilitySection 202(e)(5) of such Act (42 U.S.C. 402(e)(5)) is amended by adding at the end the following new subparagraph: 
 
(C) 
(i)In the case of any individual who is terminally ill and is not entitled to widow’s insurance benefits under this section for any month solely by reason of the waiting period under paragraph (1)(F)(i), the Commissioner of Social Security shall waive the application of the waiting period, and, notwithstanding clauses (i) and (ii) of paragraph (1)(F), such individual shall be entitled to widow’s insurance benefits for each month, beginning with the first month during all of which she is under a disability and in which she would become so entitled to such insurance benefits under paragraph (1) but for such waiting period, and ending as provided in paragraph (1). 
(ii)For purposes of this subparagraph, an individual is considered to be terminally ill if the individual has a medical prognosis, certified by a physician, that the individual’s life expectancy is 12 months or less.. 
(c)Widower’s insurance benefits based on disabilitySection 202(f)(6) of such Act (42 U.S.C. 402(f)(6)) is amended by adding at the end the following new subparagraph: 
 
(C) 
(i)In the case of any individual who is terminally ill and is not entitled to widower’s insurance benefits under this section for any month solely by reason of the waiting period under paragraph (1)(F)(i), the Commissioner of Social Security shall waive the application of the waiting period, and, notwithstanding clauses (i) and (ii) of paragraph (1)(F), such individual shall be entitled to widower’s insurance benefits for each month, beginning with the first month during all of which he is under a disability and in which he would become so entitled to such insurance benefits under paragraph (1) but for such waiting period, and ending as provided in paragraph (1). 
(ii)For purposes of this subparagraph, an individual is considered to be terminally ill if the individual has a medical prognosis, certified by a physician, that the individual’s life expectancy is 12 months or less.. 
(d)Commencement of period of disabilitySection 216(i)(2)(A) of such Act (42 U.S.C. 416(i)(2)(A)) is amended— 
(1)by inserting (i) after (2)(A); 
(2)by inserting (I) after but only if; 
(3)by inserting (II) after duration or; and 
(4)by adding at the end the following new clause: 
 
(ii)In any case in which an individual is terminally ill and a month is not included within a period of disability of such individual solely by reason of the 5-month duration requirement under clause (i)(I), the Commissioner of Social Security shall waive the application of such requirement, and, notwithstanding clause (i)(I), such month shall be included in a period of disability. For purposes of this subparagraph, an individual is considered to be terminally ill if the individual has a medical prognosis, certified by a physician, that the individual’s life expectancy is 12 months or less.. 
3.Effective datesThe amendments made by subsection (a) of section 2 of this Act shall apply only with respect to benefits under section 223 of the Social Security Act, or under section 202 of such Act on the basis of the wages and self-employment income of an individual entitled to benefits under such section 223, for months beginning after the date of the enactment of this Act. The amendments made by subsections (b) and (c) of section 2 of this Act shall apply only with respect to benefits based on disability under subsection (e) or (f) of section 202 of the Social Security Act for months after the date of the enactment of this Act. The amendments made by subsection (d) of section 2 of this Act shall apply only with respect to applications for disability determinations filed under title II of the Social Security Act after the date of the enactment of this Act. 
 
